719 S.E.2d 624 (2011)
STATE
v.
Kenneth Bernard DAVIS.
No. 114A10-1.
Supreme Court of North Carolina.
December 8, 2011.
Bryan Gates, Winston-Salem, for Davis, Kenneth Bernard.
E. Burke Haywood, for State of NC.
Kenneth Davis, Charlotte, for Kenneth Bernard Davis.
Peter S. Gilchrist, III, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 29th of November 2011 by Defendant for Appellant Brief of Amended Appeal from Mecklenburg County Superior Court:
"Motion Dismissed as Moot by order of the Court in conference, this the 8th of December 2011."